F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JUN 15 2001
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    RANDY GLEN MOUNCE,

                  Petitioner-Appellant,

    v.                                                    No. 00-6368
                                                    (D.C. No. 99-CV-1643-R)
    BOBBY BOONE, Warden;                                  (W.D. Okla.)
    THE ATTORNEY GENERAL OF
    THE STATE OF OKLAHOMA,

                  Respondents-Appellees.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , BRORBY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Randy Glen Mounce, a prisoner of the State of Oklahoma

appearing through counsel, appeals from the denial of his petition for habeas

relief filed under 28 U.S.C. § 2254. The district court denied his application for a

certificate of appealability.   See 28 U.S.C. § 2253(c)(1). We construe petitioner’s

notice of appeal as a renewed application for a certificate of appealability.

Fed. R. App. P. 22(b)(2). “A certificate of appealability may issue . . . only if the

applicant has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).

       Petitioner pled guilty to a charge of first degree felony murder and was

sentenced to life imprisonment without parole. The magistrate judge, in

a thorough, well-reasoned, and well-supported report and recommendation,

recommended that habeas relief be denied. All of petitioner’s issues were framed

as claims for ineffective assistance of counsel to avoid procedural bar. The

magistrate judge thoroughly reviewed the law of procedural bar before

considering petitioner’s claims of error under    Strickland v. Washington , 466 U.S.

668 (1984). The district court adopted the recommendation and denied relief.

       Petitioner argues on appeal that: (1) life without parole was not available

once the State agreed to withdraw the bill of particulars, resulting in a void

sentence; (2) the State must be held to its promises under the terms of the plea

agreement and petitioner is entitled to specific performance, in this case a life


                                            -2-
sentence, or his sentence would violate the Fourteenth Amendment; (3) the

sentencing hearing not only failed to conform to Oklahoma’s statutory safeguards

and procedures, but also was totally void of Fourteenth Amendment notice,

fundamental fairness, and due process, and denied petitioner his right to the

effective assistance of counsel; (4) the State withheld exculpatory evidence and

engaged in other improper, unethical, and prejudicial misconduct in violation of

Fourteenth Amendment due process and the integrity of the judicial system; and

(5) petitioner was denied effective assistance of counsel at trial and on appeal, in

violation of his Sixth and Fourteenth Amendment rights. For these reasons,

petitioner argues that a certificate of appealability should issue under    Miller v.

Champion , 161 F.3d 1249 (10th Cir. 1998).

       We have considered petitioner’s arguments in light of the record on appeal.

We find no error, and deny a certificate of appealability for substantially the same

reasons as those set forth in the magistrate judge’s report and recommendation.

       Petitioner’s application for a certificate of appealability is denied. The

appeal is DISMISSED.

                                                          Entered for the Court



                                                          Stephanie K. Seymour
                                                          Circuit Judge



                                             -3-